Citation Nr: 1530978	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, claimed as a collapsed lung.

2.  Entitlement to service connection for a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from September 1970 to September 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, a hearing was held before a decision review officer (DRO).  

The Veteran was also scheduled for a Board videoconference hearing in June 2015; however, he failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  
 

FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of a chronic lung disorder, to include a collapsed lung or residuals thereof.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a stroke or residuals thereof.





CONCLUSIONS OF LAW

1.  Service connection for a chronic lung disability, to include a collapsed lung, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Service connection for a stroke (or residuals thereof) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2008, January 2009, and March 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and postservice treatment records were secured.  The Board notes that during his November 2013 hearing before a Decision Review Officer, he testified that he was treated for his stroke and collapsed lung at St. Joseph's Hospital in Benton Harbor, Michigan.  The Veteran was advised to submit an authorization to secure such records; however, he did not respond.  Following a review of the record, the Board notes that there are records dated at the time the Veteran alleges treatment from Mercy Memorial Hospital in St. Joseph's, Michigan.  Accordingly, it appears that there may in fact be a complete record and no additional outstanding records to obtain.  Moreover, as the Veteran has been advised to submit an authorization for any additional outstanding private treatment records and he has not responded, the Board finds that all efforts to assist the Veteran in this regard have been satisfied. 

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims on appeal being decided herein.  Absent any competent evidence suggesting that the Veteran has a current disability that may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Consequently, a VA nexus opinion is not necessary to adjudicate the claims on appeal.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service Connection - Collapsed Lung, Stroke 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest that the Veteran has current diagnoses of a chronic lung disability (and specifically a collapsed lung) and/or a stroke (or residuals of such).  Regarding a collapsed lung, the Board notes that treatment records indicate that the Veteran was treated for pneumonia with pleural effusion on the right in October 1987.  In November 2013, the Veteran testified that he has had no diagnosis by a physician of a respiratory condition and was last treated for his lungs 20 years prior.  Further, on his claim seeking compensation for a collapsed lung, he noted that onset of his collapsed lung was in September 1987 and that treatment continued until October 1987.  The Board notes that evidence of a current disability in a service connection case is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or during the pendency of that claim.  Here, there is no evidence of a current chronic collapsed lung disability diagnosed during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  He has not alleged another chronic lung disability.

Regarding a stroke, the Board notes that postservice treatment records indicate that the Veteran had a stroke in 1987.  A July 2008 record notes that the Veteran had a collapsed lung in October 1987 and then two weeks later, he had a stroke.  An August 2008 record notes a history of 4 strokes.  Notably, these records show only a history of a stroke and the Veteran has specifically denied having any residuals.  DRO hearing tr. at 8.  Additionally, on his claim seeking compensation for a stroke, the Veteran reported onset in September 1987 and indicated receiving treatment until October 1987.  There is no evidence to show or suggest that the Veteran is presently being treated for a stroke or for its residuals.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service, and specifically due to asbestos exposure therein.  However, although he is competent to testify to symptoms, the diagnosis of a collapsed lung (or a lung disability) and/or residuals of a stroke cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a collapsed lung disability (or other chronic lung disability) and/or a stroke (or its residuals).  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for a collapsed lung is denied.

Service connection for a stroke is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


